Citation Nr: 1524121	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  06-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a psychiatric disability.
 
5.  Entitlement to a rating in excess of 10 percent for status post right knee meniscectomy.
 
6.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.
 
7.  Entitlement to an initial rating in excess of 20 percent for right knee patellofemoral dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A February 2006 rating decision denied service connection for a left knee disability and continued the previously established 10 percent rating for status post right knee meniscectomy.  August and September 2006 rating decisions denied service connection for right knee osteoarthritis, a back disability, and a neck disability, and a psychiatric disability.  An April 2010 rating decision granted service connection and an initial 10 percent rating for right knee osteoarthritis, granted service connection and an initial 20 percent rating for right knee patellofemoral dysfunction, and continued the 10 percent rating for status post right knee meniscectomy.

In March 2007, the Veteran and spouse testified at a hearing before a Decision Review Officer.  A transcript is of record.  The Veteran requested another hearing before a Veterans Law Judge of the Board in October 2007.  However, he and his representative indicated in March 2013 that he did not desire another hearing.  His hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

The service connection issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's right medial meniscus has been surgically absent; however, moderate instability and recurrent subluxation have not been shown. 

2.  Even considering his complaints of pain and functional loss, the Veteran's right knee osteoarthritis has not demonstrated flexion limited to 60 degrees, extension limited to 15 degrees, or ankylosis of the knee at any point during the appeal period. 

3.  Throughout the period of the appeal, the Veteran's right anterior cruciate ligament (ACL) has shown mucoid degeneration and thickening with episodes of pain, locking and effusion; however, severe instability and recurrent subluxation have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post right knee meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 5257, 5259 (2014).
 
2.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261 (2014).

3.  The criteria for an initial rating in excess of 20 percent for right knee patellofemoral dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 5257, 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 47 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the issues decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  None is found by the Board.

Regarding the for right knee patellofemoral dysfunction and osteoarthritis issues, the appeal is from the initial ratings assigned with awards of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claims have already been substantiated.  See Dingess, supra.  The Veteran is exercising his right to appeal the ratings assigned.  An April 2010 supplemental statement of the case properly provided the Veteran with notice of the criteria for rating knee disabilities, and further notice on the downstream issues of increased initial ratings, including of what the evidence showed, and why the current ratings were assigned.  The Veteran has had opportunity to respond.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency. 

Regarding the status post right knee meniscectomy issue, the record reflects that the Veteran was provided all required notice by correspondence dated in October 2005, prior to the initial adjudication of the claim in February 2006.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The Veteran's service treatment records (STRs), as well as identified and available VA, private and Social Security Administration (SSA) medical treatment records, have been obtained.  There has been substantial compliance with the Board's April 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board. 

The Veteran was afforded the appropriate VA examinations, most recently in May 2013.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2013 VA examination (together with its January 2014 addendum) is more than adequate, as it is predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how his knee disabilities affect his ability to function, and provides all the necessary information in order to properly consider the claim.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

II.  Increased Ratings Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more. 

Under Diagnostic Code 5257, an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  It established only one rating of 20 percent. 

Diagnostic Code 5259 concerns symptomatic removal of the semilunar knee cartilage.  The only rating thereunder is 10 percent. 

Diagnostic Code 5260 pertains to limited flexion of the knee.  Flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.

Diagnostic Code 5263 addresses genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  The only rating it provides for is 10 percent.

Normal range of motion of the knee is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 .

 With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

 In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10 , 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The selection of the proper diagnostic code is completely dependent upon the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).



III.  Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, STRs show that the Veteran injured his right meniscus in service; following service he underwent arthroscopic surgery.  Following service, a February 1979 VA examination report notes findings of a torn medial meniscus on arthrogram.  A May 1979 rating decision awarded service connection for a right knee disability under Diagnostic Code 5259.

A claim for an increased (greater than 10 percent) rating for right knee meniscectomy was received in September 2005. 

An October 2005 VA examination report notes the Veteran's complaints of right knee pain, fatigability, stiffness and weakness.  He reported weakly flare-ups, but denied using any assistive devices to ambulate.  He was working full time without any restrictions or accommodations.  On examination, range of motion of the right knee was: flexion from 0 to 140 degrees, with pain in the last 30 degrees; and extension to 0 degrees with pain over the last 20 degrees.  No function loss was noted.  All ligaments were stable.  The right knee was tender to palpation.  X-ray studies from August 2005 revealed moderate degenerative joint disease.  

A July 2006 VA examination report notes the Veteran's complaints of right knee pain, stiffness and occasional swelling.  Acetaminophen provided mild relief.  He reported flare-ups of pain once or twice a week, resulting in no additional limitation of motion.  The Veteran denied using a cane, brace, or other assistive device.  He indicated that he was working fulltime for the postal service with no restrictions or limitations.  On examination of the right knee, range of motion was: flexion from 0 to 140 degrees with pain in the last 40 degrees and no functional loss; and extension to 0 degrees with pain in the last 20 degrees and no functional loss.  All ligaments were stable.  Tenderness to palpation was noted.  Repetitive motion testing revealed pain with no weakness, fatigability, or other functional loss.  Crepitance was noted, but no edema, effusion, or redness.  No ankylosis or leg length discrepancy was noted.  X-ray studies revealed moderate degenerative joint disease, which the examiner opined is related to his meniscectomy.  

Private treatment records dated in 2006 note the Veteran's ongoing complaints of right knee pain and findings of osteoarthritis.

During a March 2007 hearing, the Veteran testified that his right knee pain had gotten worse.

An April 2010 VA examination report notes the Veteran's complaints of progressively worsening right knee pain.  He indicated that his response to pain medication was fair.  He also complained of giving way, instability, stiffness, weakness, incoordination and deformity.  He reported daily episodes of locking, but denied episodes of subluxation or dislocation.  He stated that he was able to walk further than 1/4 mile, but less than 1 mile.  The Veteran reported that he retired from his job in 2007 due to various physical disabilities.  On examination, gait was normal; there was no other evidence of abnormal weight bearing.  Crepitus, tenderness and guarding of movement were noted.  There were no masses behind the knee, bumps, or patellar abnormalities.  No instability was noted.  The meniscus was surgically absent.  Active range of motion (with pain) was: flexion from 0 degrees to 90 degrees and extension normal (0 degrees).  Repetitive motion revealed pain but no additional limitation of motion.  There was no ankylosis.  MRI studies of the right knee revealed: severe medial knee joint osteoarthritis; degenerative changes at the patellofemoral joint; and mucoid degeneration and thickening of the ACL (the remaining ligaments appeared intact).  The examiner opined that the Veteran's right knee disability had no effect on his usual daily activities.

VA outpatient treatment records dated from 2010 to 2013 note the Veteran's ongoing complaints of right knee pain.  In March 2013, examination of the right knee revealed no edema, erythema, or warmth.  There was no palpable or visible mass, asymmetry, or deformity.  Mild swelling, crepitus and tenderness to palpation were noted.  Both active range of motion and passive range of motion were full.  Anterior and posterior drawer tests showed firm end points.  Valgus and varus stress tests revealed no laxity.  McMurray test was negative.  

A May 2013 VA examination report notes that the Veteran used a cane and a knee brace.  The Veteran stated that he was unable to stand or walk for long periods of time or distances.  Range of motion was: flexion from 0 to 90 degrees, with pain beginning at 90 degrees; and extension to 10 degrees.  Range of motion did not change with repetitive use testing.  There was pain on palpation.  Strength was 3/5.  Testing revealed no instability, subluxation, or dislocation.  X-ray studies revealed osteoarthritis, but no subluxation.  

In a January 2014 addendum, the VA examiner interviewed the Veteran and reviewed the claims file, including the May 2013 VA examination report.  The Veteran reported that he was not experiencing a flare-up currently or at the time of the May 2013 VA examination.  He reported that he was totally independent in all activities of daily living and self-care.  He also reported that he was moderately independent in long distance ambulation (using a one point cane).  The VA examiner opined that pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  At the current time, there was no evidence of fatigability, incoordination, muscle weakness, or pain.  The examiner stated that to express additional limitation due to pain in terms of degrees of additional range of motion lost was not possible in view that this required documentation during a positive flare-up period not during a regular medical evaluation.  Any such opinion on his part would be pure speculation.

Status Post Right Knee Meniscectomy 

The Veteran is in receipt of a 10 percent rating for status post right knee meniscectomy.  He submitted a claim for increased rating in September 2005.

As an initial matter, the Board notes that in the current 10 percent evaluation assigned under Diagnostic Code 5259 was based on a finding of swelling in the right knee following meniscectomy in 1979.  Turning to the question as to whether the Veteran's status post right knee meniscectomy warrants a rating in excess of 10 percent, the Board finds that the preponderance of the evidence is against the claim. 

As noted above, a 10 percent rating is the maximum assignable under Diagnostic Code 5259 for post-operative cartilage removal. 

The Board has considered whether a higher rating could be assigned under Diagnostic Code 5257, which evaluates instability and subluxation.  Despite the Veteran's subjective reports of giving way, instability and locking, including during an April 2010 VA examination, physical examinations in October 2005, July 2006, April 2010 and May 2013 were negative for instability.  Moreover, physical examination in May 2013 revealed no dislocation.

The Board finds that the objective findings during VA medical examination are more probative than the Veteran's assertions as the examiners' opinions are based on medical expertise and are supported by the record.  Moreover, the 10 percent rating presently assigned adequately contemplates his subjective complaints as noted above.  Thus, a higher rating for instability or subluxation pursuant to Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.

Right Knee Osteoarthritis

The Veteran is in receipt of an initial 10 percent rating for right knee osteoarthritis, effective March 15, 2006.  This disability has been rated Diagnostic Code 5003, which is rated based on limitation of motion.  Or, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for each such major joint affected.  

Turning to the evidence of record, the Board finds that a rating in excess of 10 percent for right knee osteoarthritis is not warranted at any point during the appeal period.  As noted above, range of motion has been no worse than 90 degrees of flexion and 10 degrees of extension including as a result of pain or functional loss, with no additional loss of motion with repetitive testing.  See May 2013 VA examination report.  The limitation of motion recorded in the VA examination does not meet the requirements for the next higher (20 percent rating) under Diagnostic Code 5261, as extension was not limited to 15 degrees.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  It is shown on VA examinations, however, that the Veteran exhibited no less than 90 degrees of flexion (far less than what is required for a compensable rating) for the appeal period.  As such, a separate rating is not warranted for limitation of flexion. 

Although the Veteran has reported knee pain, pain is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The fact that the Veteran complained of pain throughout the range of motion of the knee on examination in 2010 does change this outcome as his functional impairment is clearly contemplated in the 10 percent rating that he receives for his right knee osteoarthritis; and, for that matter, the impairment was not quantified in any measurable terms.  See Mitchell, supra.  The April 2010 and January 2014 VA examiners opined that the Veteran's right knee disability had no effect on his usual daily activities or self-care.  A rating higher than 10 percent is not warranted.

Additionally, the medical evidence does not demonstrate any ankylosis (Diagnostic Code 5256).  Therefore, this diagnostic code is inapplicable in this case.  

Right Knee Patellofemoral Dysfunction

The Veteran is in receipt of an initial 20 percent rating for right knee patellofemoral dysfunction, effective September 6, 2005.  This disability has been rated under Diagnostic Code 5258 based on a finding of mucoid degeneration and thickening of the ACL, along with complaints of locking, pain and effusion.  

Turning to the question as to whether the Veteran is entitled to a rating in excess of 20 percent, the Board finds that the preponderance of the evidence is against the claim.

First, the Board notes that 20 percent is the maximum rating available under Diagnostic Code 5258.  

The Board has considered whether a higher rating could be assigned under Diagnostic Code 5257, which evaluates instability and subluxation.  Again, the Board notes that despite the Veteran's subjective reports of giving way, instability and locking, including during an April 2010 VA examination, physical examinations in October 2005, July 2006, April 2010 and May 2013 were negative for instability.  Moreover, physical examination in May 2013 revealed no dislocation.

The Board finds that the objective findings during VA medical examination are more probative than the Veteran's assertions as the examiners' opinions are based on medical expertise and are supported by the record.  Moreover, the 20 percent rating presently assigned adequately contemplates his subjective complaints as noted above.  Thus, a higher rating for instability or subluxation pursuant to Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.

Conclusion

Additionally, the evidence for this period of the appeal is devoid of diagnoses of impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5253).  As such, these codes are inapplicable.

The Board acknowledges the Veteran's assertions that his knee disabilities are more severe than evaluated, to include his reports of knee pain and swelling.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the medical reports, and finds that the Veteran is credible in reporting the severity of his disabilities.  The more credible and probative evidence, however, is devoid of a showing that a higher rating is warranted for any of these disabilities.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, even when considering the factors of Deluca. In fact, the Board notes that the Veteran is currently being compensation for all his symptoms that may impact his functional loss under the various diagnostic codes under which he is getting compensation, DC 5003 (painful motion), DC 5258 (locking, complaints of instability, and swelling), and DC 5259 (symptomatic removal of cartilage compensating for symptoms other than those noted that are present).  His combined evaluation for his right knee symptoms is 40 percent disabling. Accordingly, the Board finds that any functional loss, to include during flare-ups, is adequately compensated in his current evaluations, and no additional compensation is warranted on this basis.

For the reasons and bases discussed, the preponderance of the evidence is against the claims.  There is no reasonable doubt to resolve in the Veteran's favor, and his claims must be denied.  Gilbert, supra.


ORDER

A rating in excess of 10 percent for status post right knee meniscectomy is denied.

An initial rating in excess of 10 percent for right knee osteoarthritis is denied.

An initial rating in excess of 20 percent for right knee patellofemoral dysfunction is denied.


REMAND

Unfortunately, another remand is required for the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Left Knee, Back and Neck Disabilities

The Board remanded these service connection claims in April 2013, in pertinent part, to afford the Veteran a VA examination to determine the nature and etiology of any left knee, back and neck disability found to be present.  The examiner was to review the claims file and provide an as to whether it is at least as likely as not that each disability: (a) was incurred during the Veteran's service, (b) is otherwise related to his service, (c) was caused by his service-connected right knee disabilities, or (d) was aggravated (permanently worsened beyond the natural progression) by his service-connected right knee disabilities.  The examiner was to specifically address continuity of symptomatology, other medical opinions of record (including the March 2007 testimony of the Veteran's wife, a physician) and the affect (if any) of gait alteration due to the service-connected right knee disabilities.

The Veteran underwent VA examinations in May 2013 and January 2014, and the VA examiners provided negative nexus opinions in each case.  However, the examiners did not address the private medical opinions of record or the effect of any altered gait as requested.  Therefore, remand for additional medical opinions is necessary pursuant to Stegall, supra.

Psychiatric Disability

The issue of entitlement to service connection for a psychiatric disability was remanded by the Board in April 2013, in pertinent part, to obtain an etiology opinion.  The Board finds that the May 2013 opinion obtained on remand is inadequate for adjudication purposes. 

Essentially, the May 2013 VA examiner stated that the Veteran's depressive disorder was not caused by or a result of his service-connected knee disabilities because he was not diagnosed with a psychiatric disability until 2005 (much later than his original knee injury in 1978).  While this opinion speaks to direct incurrence, it lacks adequate reasons and bases for a secondary service connection opinion.  Moreover, although the VA examiner stated that the Veteran's claims file was reviewed in conjunction with the examination, the opinion did not include any specific discussion of the Veteran's medical records, including the private opinions in support of his claim.  On remand, a new opinion should be obtained.  See 38 C.F.R. § 4.2; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's current left knee, back and neck disabilities from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The medical professional should provide the following opinions: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee, neck and back disability: 

   a. was incurred during the Veteran's service, 

   b. is otherwise related to his service, 

c. was caused by his service-connected right knee disabilities, or 

d. was aggravated (permanently worsened beyond the natural progression) by his service-connected right knee disabilities. 

If the opinion regarding the back disability is positive in any of these regards, an opinion must be rendered as to whether it is at least as likely as not that the neck disability: 

   a. was caused by the back disability, or 

   b. was aggravated by his back disability. 

A clear and complete rationale must be provided for each opinion rendered.  That should include discussion of pertinent medical principles, with a citation for any literature referenced, and the pertinent medical and non-medical (lay) evidence.  Continuity of symptomatology and any other medical opinions, to include from VA medical professionals, Dr. F.P.S. at the March 2007 hearing, and Dr. J.D., specifically must be considered.  In addition, the effect of gait alteration, if any, should be considered.

The opinion must be based on a review of the entire claims file and contain a complete rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  In addition, obtain an opinion as to the etiology of the Veteran's current psychiatric disability, diagnosed as depressive disorder, from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The medical professional must opine as to whether it is at least as likely as not (50 percent or greater probability) that the depressive disorder:

a. was caused by his service-connected right knee disabilities, or 

b. was aggravated (permanently worsened beyond the natural progression) by his service-connected right knee disabilities. 

A clear and complete rationale shall be provided for each opinion rendered.  That should include discussion of pertinent medical principles, with a citation for any literature referenced, and the pertinent medical and non-medical (lay) evidence.  Any other medical opinions, to include from VA, Dr. F.P.S. at the hearing, Dr. J.G.B., and Dr. A.R.M., specifically must be considered.

The opinion must be based on a review of the entire claims file and contain a complete rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


